TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-22-00300-CV


                                Michael Allen Downie, Appellant

                                                  v.

                                  Jamie Erin Downie, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. 305,028-D, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on June 27, 2022.

On July 19, 2022, we notified appellant that no clerk’s record had been filed due to his failure to

pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by July 29, 2022. Further, the notice advised appellant that his failure to

comply with this request could result in the dismissal of the appeal for want of prosecution.

To date, appellant has not filed a status report or otherwise responded to this Court’s notice, and

the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established
that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: August 12, 2022




                                                2